HALLAM, J.
(concurring in result).
I concur in the result. I agree that on appeal to the district court the statute gave the appellant the right to a reappraisement by appraisers appointed by the court and gave the parties the right to be heard on the appointment' of such appraisers. The question whether a party has a constitutional right to be heard upon the qualification of the appraiser selected, does not seem to me to be involved in this case. The legislature has not denied the right; whether it could do so is a moot question.